                                                    USDC SONY
                                                    DOCUMENT
UNITED STATES DISTRICT COURT                        ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                       DOC# _ _ __
                                                    DATE FILED: ·-·J_- ~ ....
MALAKAI HART et al.,

                        Plaintiffs,             19cv2395 (JGK)

              - against -                       ORDER

ETHICAL CULTURE FIELDSTON SCHOOL et
al.,

                        Defendants.

JOHN G. KOELTL, District Judge:

     The Clerk is directed to close Docket Nos. 19 and 21.

SO ORDERED.

Dated:    New York, New York
          February 5, 2020
                                 ~6'/-,:;LK.~
                                      /...n~.-rrJ
                                       _____J_o_h_n_G___K_o_e_l_t_l_ _
                                      United States District Judge
